Citation Nr: 0900879	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-41 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying the veteran's claim of 
service connection for hepatitis C.  

The veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Petersburg, Florida in November 2008.  A written transcript 
of that hearing was prepared, and a copy of the transcript 
has been incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim of service connection for hepatitis 
C in May 2001.  The veteran contends that he acquired 
hepatitis C during his military service, as a result of 
either a blood transfusion, exposure to other soldiers' 
blood, or from air gun vaccinations.  However, there has been 
insufficient evidentiary development to permit a decision on 
this claim.  

In a letter received by VA in August 2002, the veteran 
requested that VA obtain records from the private civilian 
hospital where he received treatment for his automobile 
accident in 1970.  It does not appear from the record that VA 
attempted to obtain these records.  There is also no evidence 
of record indicating that the veteran was asked to provide 
more specific details about his hospitalization to assist VA 
in obtaining this evidence.  As such, the veteran must be 
notified, and VA must attempt to obtain this evidence that 
may be favorable to the veteran's claim.  

The Board also finds that the veteran must be scheduled for a 
VA examination before a decision is made on this claim.  
There is evidence to suggest that the veteran's alleged in-
service risk factors likely occurred.  Specifically, the 
veteran's in-service "Immunization Record" demonstrates 
that the veteran was administered numerous vaccinations 
during his active duty.  This record does not indicate how 
the vaccinations were administered.  Also, a record from 
April 1970 establishes that the veteran was in an automobile 
accident while on active duty.  According to this record, the 
veteran sustained multiple lacerations and a cerebral 
concussion.  This record does not indicate whether a blood 
transfusion was necessary.  The record does not presently 
contain the civilian hospital records from the veteran's 
accident.  The veteran first reported having a blood 
transfusion after a 1969 motor vehicle accident in a private 
treatment record dated June 1994.  

Despite the above evidence, there is also significant 
evidence against the veteran's claim.  According to a 
November 1988 record, in which the veteran first underwent a 
liver biopsy, it was noted that the veteran had a history of 
illicit drug use.  Another record from 1988 notes that the 
veteran apparently shared needles in the past.  In a February 
1995 private treatment record, it is noted that the likely 
risk factor for the veteran's hepatitis C was a period of 
intravenous drug use in the 1970s during the veteran's Marine 
Corp service.  

Therefore, since the record contains evidence of conflicting 
risk factors, a medical opinion is necessary before appellate 
review may proceed.  Accordingly, the case is REMANDED for 
the following action:

1. A letter requesting that the veteran 
provide any information he has identifying 
the private hospital in which he received 
treatment after his automobile accident of 
1970 should be sent to the veteran.  Once 
such evidence has been furnished by the 
veteran, VA should attempt to obtain the 
private medical records and incorporate 
them with the claims file.  The veteran 
should be notified that if he does not 
provide specific details about his 
hospitalization, VA may not be able to 
locate these records.  

2. Once the above is completed, the 
veteran should be afforded VA examination 
to assess the veteran's risk factors.  The 
claims file must be made available to the 
examiner, and the report of examination 
should reflect review of pertinent 
documents.  After obtaining a thorough 
history as to the veteran's risk factors 
for hepatitis C, the examiner should 
provide the following opinion:

(i) Is it at least as likely as not that 
the veteran currently has hepatitis C that 
was incurred in or manifested during the 
veteran's military service?  

(ii) If the veteran's hepatitis C is found 
to be less likely than not related to the 
veteran's military service, please provide 
an opinion as to the likely etiological 
onset of the veteran's hepatitis C.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




